Citation Nr: 0901292	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO. 07-27 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a heart disorder, 
including heart disease, including as secondary to his 
service-connected diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, 
including as due to aggravation by service or as secondary to 
his service-connected diabetes mellitus, type II.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5. Entitlement to service connection for a low back disorder.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service with the Army and the 
Army National Guard, including from July 1977 until October 
1977, from November 1990 until June 1991, from February 2003 
until February 2004, and from February 2004 until November 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. 

The September 2005 rating decision also included denials of 
service connection for diabetes mellitus, type II and 
glaucoma. These claims were granted by a July 2007 rating 
decision and no further action is necessary to adjudicate 
these claims. 

The issues of service connection for a heart disorder, 
including heart disease, as secondary to his service-
connected diabetes mellitus, type II and hypertension, 
including as due to aggravation by service or as secondary to 
his service-connected diabetes mellitus, type II are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have a bilateral hearing loss 
disability under VA standards. 

2. The evidence does not show that the veteran has a verified 
stressor or a diagnosis of PTSD.

3. The preponderance of the medical evidence shows that the 
veteran has a low back disorder due to service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2008).

2. The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3. The criteria for the establishment of service connection 
for a low back disorder have been met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2004 and January 2005 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in these matters. The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and 
identified private medical records. He submitted statements 
and medical records. He was also provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge. Although the veteran's 
periods of active duty, ACDUTRA, and INACDUTRA have not been 
obtained in regards to the claims for bilateral hearing loss 
and PTSD, the veteran is not prejudiced by the failure to 
obtain such evidence, as his claims are not supported based 
on the evidence of record and cannot be granted regardless of 
the information regarding the periods of service. 
Additionally, the veteran's claim for a low back disorder is 
being granted. Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist for the low back claim, such 
error was harmless and will not be further discussed. 

In addition, he was afforded a VA general medical examination 
in January 2005 and a VA audio examination in January 2005. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection Claims

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. That an injury or event 
occurred in service alone is not enough. There must be 
chronic disability resulting from that injury or event. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Bilateral Hearing Loss

The veteran has claimed, as indicated in his December 2004 VA 
examination, that he has hearing loss due to military noise 
exposure. 

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. See 38 C.F.R. 
§ 3.385. 

Prior to discharge, a January 2004 Medical Board examination 
indicated that the veteran had hearing thresholds as follows:

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
0
5
5
30
40
16
LEFT
0
10
0
10
30
10

These results indicate that the veteran meets the impaired 
hearing threshold of 40 decibels or greater in the right ear, 
indicating hearing loss disability of the right ear.

However, different results were made in subsequent VA 
examinations. A VA audio examination was provided in December 
2004. The veteran reported hearing loss over the past 14 
years and a history of military noise exposure including 
truck noise, small arms fire, heavy artillery, helicopters, 
aircraft engines, track vehicles, and tanks. He also reported 
no significant occupational noise exposure, but occasional 
recreational noise exposure including various power tools. 

The middle ear status was confirmed as normal from type A 
tympanograms; acoustic reflexes were present at normal 
sensation levels bilaterally and otoscopy was unremarkable 
bilaterally. 

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
15
10
5
15
30
15
LEFT
10
5
5
5
15
8

The examiner found mild loss at 4000 to 6000 Hz, with hearing 
within normal limits from 250 to 3000 Hz and at 8000 Hz for 
the right ear. The left ear results were from 250 to 8000 Hz 
and within normal limits. He also achieved a score of 94 
percent for the right ear and 96% for the left ear for his 
word recognition, under the Maryland CNC examination.

The examiner noted some mild clinical hearing loss in the 
right ear in the 500 - 4000 Hz range. However, the examiner 
found that the veteran's hearing was within normal limits 
bilaterally under VA regulations.

A VA Audiology Consult was provided in January 2005. The 
veteran reported first noticing hearing loss approximately 13 
years ago and a significant history of noise exposure, in 
addition to occasional ear pain and sensitivity. He also 
reported a dull pain approximately 3 to 4 times a day in both 
ears and occasional dizziness, which he believed was 
secondary to an anthrax vaccine. 

The January 2005 examiner found otoscopy was unremarkable. 
Type A tympanometry results were normal, suggesting normal 
middle ear function bilaterally. Test results were as 
follows:






HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
5
10
0
15
25
11
LEFT
10
10
15
10
20
13

The examiner also found speech discrimination to be 100% 
bilaterally. The January 2005 VA examiner found the veteran 
to have normal hearing in both ears. 

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the veteran's hearing 
loss. The post-service evidence is found to be more accurate 
in terms of determining the level of the veteran's hearing 
loss, as they are more recent and include a more complete 
study, including Maryland CNC examinations, and the December 
2004 VA examiner specifically addressed VA criteria for 
hearing loss standards to provide a more complete 
examination. As such, the veteran's hearing is found to not 
be within the auditory thresholds necessary to qualify as 
hearing loss under VA standards.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for bilateral hearing loss is denied. 

PTSD

The veteran essentially contends that he developed PTSD in 
service. In his October 2007 VA Form 9, he reported that he 
had been diagnosed with PTSD by the VAMC in Montgomery, 
Alabama and that he received medication for his nerves. In an 
October 2007 VA Form 21-0781, he further claimed a stressful 
incident involving his witnessing a fellow soldier's vehicle 
striking a land mind, resulting in that soldier's injury in 
February 1991. 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

The veteran's service treatment records do not indicate that 
the veteran was ever treated for an acquired psychiatric 
disorder, including PTSD, during service.  The February 2004 
Medical Evaluation Board did not diagnose him with a 
psychiatric disorder. 

A general VA examination was provided in December 2004. The 
VA examiner found no mental disorder. His behavior, 
comprehension, coherence, and response were normal and he was 
able to handle his own benefit payments.

VA outpatient treatment records generally indicate that the 
veteran was treated for his mental health. A February 2005 VA 
Psychosocial Assessment noted that the veteran had a history 
of alcohol abuse and had been encouraged to follow-up with a 
PTSD program and mental health clinic appointments. A March 
2005 VA Psychiatrist Outpatient Note noted that the veteran 
reported feeing depressed at times. The psychiatrist's 
initial impression was alcohol abuse, rule out dependence, 
rule out substance induced mood disorder, and insomnia. A 
June 2006 VA Psychiatrist Outpatient Note reported that the 
veteran complained of depression due to his severe financial 
situation. The examiner assessed him with major depression, 
single episode and moderate, without psychosis and alcohol 
abuse in remission. 

A VA PTSD screen was provided in April 2007 and was found 
positive. A May 2007 VA outpatient treatment record noted the 
veteran's mental assessment to include major depression, 
single episode; insomnia related to another mental illness 
and pain; and alcohol abuse. A June 2007 VA outpatient 
treatment record included a medical history list, which 
included a history of major depression, single episode, but 
did not indicate a history of PTSD. Although the veteran was 
found positive on a PTSD screen, no formal diagnosis of PTSD 
was subsequently provided. Additionally, his subsequent 
psychiatric records do not indicate a diagnosis of PTSD.

The veteran reported, in his October 2007 VA Form 9, that Dr. 
M. with the Montgomery VA Medical Center told him that he had 
PTSD. However, the veteran's statement as to what Dr. M. told 
him does not constitute the necessary medical evidence of a 
diagnosis for his claim. See Robinette v. Brown, 8 
Vet.App.69, 77 (1995), citing Warren v. Brown, 6 Vet.App. 4 
(1993) (For the proposition that an appellant's statement as 
to what a physician told him as a lay claimant does not 
constitute the requisite medical evidence of a medical 
diagnosis of medical etiology).

The only other evidence provided as to the veteran's claim is 
his belief that he has PTSD due to service. Although the 
veteran can provide testimony as to his own experiences and 
observations, the factual question of whether the veteran has 
PTSD attributable to his in-service experiences and injuries 
is a medical question, requiring a medical expert. The 
veteran is not competent to render such an opinion. Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159. 
The veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence. 

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating that he currently has PTSD, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so. A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a). 

The evidence of record thus indicates that the veteran does 
not have a current diagnosis of PTSD. A threshold requirement 
for the granting of service connection is evidence of a 
current disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). The evidence thus does not 
indicate that the veteran has been diagnosed by a competent 
medical professional with PTSD. 

Additionally, an April 2008 United States Armed Services 
Center for Research of Unit Records (CURR) report was unable 
to verify the occurrence of any of the veteran's claimed 
stressor. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert, 1 Vet.App. 
at 58. The veteran's claim for service connection for PTSD is 
denied. 

Low Back Disorder

The veteran also contends that he developed a back disorder 
in service, as indicated in his October 2007 VA Form 9.

The veteran's service treatment records generally indicate 
that he had been treated for low back pain during service. 
His April 2004 Medical Evaluation Board found him to have 
mechanical low back pain (medically acceptable). In a May 
2004 Statement of Medical Examination and Duty Status, his 
examiner noted that the veteran had aggravated a preexisting 
injury to his low back while moving his belongings. He was 
being treated for low back pain; the injury was deemed not 
likely to result in a claim against the government for future 
medical are, but was incurred in the line of duty.  

A general medical VA examination was provided in December 
2004. The veteran reported that he sustained an injury to the 
low back and the left shoulder while changing a flat tire in 
service, in 1991. The examiner found no muscle disorders. The 
examiner noted that the veteran's lumbar spine revealed a 
limited range of motion and that he had pain throughout the 
range of motion process. There was also a decrease in range 
of motion after repetitive use and evidence of pain with 
muscle spasm and tenderness, with guarding throughout the 
range of motion process. No muscle atrophy was found and no 
mechanical aids used. No intervertebral disc disease was 
found and the veteran had not been incapacitated over the 
past year requiring hospitalization or prescribed bed rest 
for the spine. The veteran was diagnosed with a muscle sprain 
of the lumbar spine with moderate loss of range of motion and 
moderate loss of functional capacity. The examiner found his 
current low back disability had occurred while he was in 
active duty service.

The service records indicate that the veteran was treated for 
a low back disability while in service. The proximity of the 
veteran's diagnosis of a low back disability in January 2005 
and his discharge from service in November 2004, in 
conjunction to the positive opinion by the December 2004 VA 
examiner finding that his low back disability occurred in 
service supports the veteran's claim for service connection. 
As the evidence of record is at least at equipoise, the 
benefit of the doubt rule does not apply. Gilbert, 1 Vet.App. 
at 58. The veteran's claim for service connection for a low 
back disability is granted. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.

Service connection for a low back disability is granted.


REMAND

The veteran contends that he has heart disease secondary to 
his service-connected diabetes mellitus, type II. He also 
claims to have hypertension, which was either aggravated by 
his service or developed secondary to his service-connected 
diabetes mellitus, type II. 

The record indicates that the veteran's Army service records 
have been associated with the claims file. The record also 
appears to include copies of his Army National Guard records; 
however, all periods of active duty, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA) during 
his reserve service has not been verified. Although his Army 
National Guard Retirement Points History Statement has been 
associated with the claims file, more specific information 
regarding his dates of service must be obtained.

The veteran should be contacted and asked whether he had any 
periods of active military service, or active duty for 
training service (ACDUTRA) service during his period in the 
Army National Guard service. He should then be requested to 
supply specific dates of such service. Thereafter, these 
dates should be confirmed by the National Personnel Record 
Center (NPRC). Irrespective of whether the veteran responds 
to the request for such information, the agency of original 
jurisdiction (AOJ) should verify with the NPRC all periods of 
active military service, and ACDUTRA service during the 
veteran's Army National Guard service.

After the veteran's periods of service are determined, a VA 
examination should be provided to determine if his 
hypertension was due to or was aggravated by his active 
military service or active duty for training or is due to or 
was aggravated by his service-connected diabetes mellitus, 
type II.
	
The record is also unclear as to what, if any, heart disorder 
the veteran currently has.  A July 2003 in-service 
consultation by Dr. A.E.J. reported that the veteran had a 
history of hypertensive heart disease and occasional chest 
pain. He underwent a stress cardiolite that was positive for 
inferior and anterior apical ischemia. Dr. A.E.J. determined 
that the veteran had multiple risk factors for cardio artery 
disease. Dr. A.E.J. subsequently provided a July 2003 
echocardiogram and found a normal size left ventricular 
chamber with mild concentric left ventricular hypertropgy and 
normal left ventricular systolic function, consistent with 
hypertensive heart disease. A catherization was subsequently 
provided by Dr. A.E.J. in August 2003, which showed normal 
coronary arteries and determined that his chest pain was not 
cardiac in nature. 

The veteran's January 2004 Medical Board examination 
subsequently found him to have a normal heart and included 
hypertensive heart disease. However, his January 2004 Medical 
Evaluation Board Narrative Summary diagnosed him with 
hypertension, with left ventricular hypertrophy. A July 2004 
service treatment record noted that the veteran reported 
heart disease; however, cardiac catheterization was normal. 

A second opinion was provided in July 2004. The examiner 
noted that the veteran's cardiac catheterization was 
essentially normal and his electrocardiogram noted some left 
ventricular hypertrophy, with a recommendation that he quit 
smoking. A cardiac disorder was not diagnosed at that time. 

A VA examination was provided in December 2004. Hypertension 
with left ventricular hypertrophy was found.

A VA Cardiology Consult was provided in June 2005 to evaluate 
the veteran for shortness of breath. Examination of the heart 
revealed no lift or thrill to palpation. Auscultation 
revealed no murmur, gallop, rub, or click. The examiner noted 
that his last two EKGs were normal and his lipid profile was 
reasonably good. The veteran's prior pulmonary function 
studies were reviewed and the veteran had documented vascular 
disease elsewhere. Another VA Cardiology Consult was provided 
in May 2006 and the examiner noted that the veteran continued 
to have atypical chest pain that should be evaluated. A VA 
examination should be provided to determine if the veteran 
currently has a heart disorder or hypertension, and if so if 
it is related to his service or his service-connected 
diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following actions:

1. Contact the veteran and asked him 
whether he had any periods of active 
military service or active duty for 
training service (ACDUTRA) service 
during his period in the Army National 
Guard. He should then be requested to 
supply specific dates of such service. 

2. Regardless of whether the veteran 
responds or not to the previous action, 
the RO/AMC should contact the National 
Personnel Record Center (NPRC) and 
request that they verify all periods of 
active military service and ACDUTRA 
service for the veteran's Army National 
Guard service. 

3. If periods of active military service, 
or ACDUTRA service, are found during the 
veteran's Army National Guard service, 
the RO/AMC will ensure that all 
associated medical records have been 
associated with the claims file.

4. Thereafter, refer the veteran's claims 
file to a physician for the purpose of 
determining the etiology of the veteran's 
hypertension. The physician should 
address the following:

a. Whether the veteran entered active 
military service or ACDUTRA with 
hypertension. If yes, the physician 
should identify the evidence leading to 
this conclusion. He/she should then state 
whether hypertension underwent an 
increase in severity in service which was 
beyond the natural progression of the 
disease.

b. If hypertension did not exist upon the 
veteran's entrance in service, state 
whether hypertension was at least as 
likely as not (that is, at least a 50-50 
degree of probability) incurred during a 
period of active military service, within 
one year of the veteran's active military 
service, or during any period in which 
the veteran was on active duty or active 
duty for training (the examiner should be 
provided with all of the veteran's 
periods of active service and active duty 
training during his Army National Guard 
service, as well as the associated 
medical records for those periods).

c. If hypertension is found not to be 
related to the veteran's service, the 
examiner should determine if it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that the hypertension was aggravated by 
or caused by his service-connected 
diabetes mellitus, type II. 

d. The physician should give a complete 
rationale for all conclusions made. The 
rationale should be based on examination 
findings, historical records, and medical 
principles. 

5. The veteran's claims file should also 
be referred to a physician for the 
purpose of determining the presence 
and/or etiology of the claimed veteran's 
heart disorder. The physician should 
address the following:

a. Whether the veteran entered active 
military service or ACDUTRA with a heart 
disorder. If yes, the physician should 
identify the evidence leading to this 
conclusion. He/she should then state 
whether the heart disorder underwent an 
increase in severity in service which was 
beyond the natural progression of the 
disease.

b. If a heart disorder did not exist upon 
the veteran's entrance in service, state 
whether the heart disorder was at least 
as likely as not (that is, at least a 50-
50 degree of probability) incurred during 
a period of active military service, 
within one year of the veteran's active 
military service, or during any period in 
which the veteran was on active duty or 
active duty for training  (the examiner 
should be provided with all of the 
veteran's periods of active service and 
active duty for training during his Army 
National Guard service, as well as the 
associated medical records for those 
periods).

c. If a heart disorder is found not to 
be related to the veteran's service, 
the examiner should determine if it is 
at least as likely as not (that is, at 
least a 50-50 degree of probability) 
that the heart disorder was aggravated 
by or caused by his service-connected 
diabetes mellitus, type II. 

d. The physician should give a complete 
rationale for all conclusions made. The 
rationale should be based on examination 
findings, historical records, and medical 
principles. 

6. After the foregoing, the RO/AMC should 
review the veteran's claim. If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 






 Department of Veterans Affairs


